FILED
                             NOT FOR PUBLICATION                            DEC 11 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50312

               Plaintiff - Appellee,             D.C. No. 3:07-cr-03315-BEN

   v.
                                                 MEMORANDUM *
 ALEJANDRO SAUCEDO-VIRGEN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Roger T. Benitez, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Alejandro Saucedo-Virgen appeals from his jury-trial conviction and six

concurrent 60-month sentences for bringing in illegal aliens for financial gain, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
aiding and abetting, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii), and 18 U.S.C. § 2,

and bringing in illegal aliens without presentation, in violation of 8 U.S.C.

§ 1324(a)(2)(B)(iii). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Saucedo-Virgen’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided the

appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




EF/Research                                2                                    08-50312